Title: From Susanna Boylston Adams Clark Treadway to Sarah Smith Adams, 14 September 1816
From: Treadway, Susanna Boylston Adams Clark
To: Adams, Sarah Smith



My Dear Mother
Quincy September 14th. 1816

It seems an age, since I have written, or heard from you, and I cannot allow another post to pass, without writing. I begin to fear that some of my letters to you have miscarried, as I have lost several, very lately, owing to the negligence of the Boston postmaster. Caroline, with her husband, Child and Cousin, have been with us nearly a fortnight, the babe, is a beautiful little creature, and a great source of amusement to us all.
Mr Clark has been absent, almost four weeks, he writes me, that he entertains hopes of recovering part of his Fathers estate, which has fallen into the hands of his Uncle, but I am  in his expectations; when I wrote my dear Parent, some time since, I thought I had made quite a reasonable being, of him, as it respected, delaying our marriage, but I find, he is not so much so, as I expected; he has some property in Maryland, and his pay as a Lieutenant is 800 dollars a year; I am sensible he would make every exertion in his power; and if I possessed any property, I would not hesitate, but as circumstances are now he must be contented untill he can acquire something more. I wish my dearest Mother, you would give me some advice, upon this subject, and if I could see you, it would be a great source of happiness to me, but I am afraid that is impossible, at present.
I have been quite unwell, with a severe cold, and sore throat, the last week; and am still so hoarse I can hardly speak; I am sorry to hear that Sisters little boy is so liable to taking cold; & regret more, and more, every day, her inability to write, as it deprives me of a great source of pleasure, and I sometimes fear, she will quite forget me. the season here, has been, remarkably cold, and dry, we shall have but little grain, and scarce any of the fruit, has come to perfection; people assign various reasons, for this change of climate, but I believe it is most generally attributed to the spots on the Sun. there appears to be universal complaints in every part of the Country, and expectations of a severe winter; GM has been quite well this Summer, but feels the cold weather very sensibly, she must take great care, or she will be laid up again this fall.
I expect Mr Clark, the first of October report says, we are to have an Algerine war, and in that case, he will probably be ordered into the Mediterranean, this Winter; but I hope it is only report, and that he will be able to obtain a furlough and make a voyage to the East Indies, or Havana; business is very dull everywhere, and at present, I see but little prospect, of any active service.
Abby Shaw is to be married, next Wednesday, and reside in Salem. her brother appears quite gratified, and I think Mr Felt an amiable, pleasant man and of very correct principles; which in my opinion, is more to be considered, than wealth and fortune; for without them, all the riches this world could afford, would not secure happiness. there must be some foundation, to build upon, something to command our esteem, and respect; and where we know, true piety, and goodness of heart, to exist, we feel assured, the possessor, will never voluntarily do wrong.
Mr De Wint left here, on Tuesday for New York, but intends returning, in the course of next week, Caroline desires to be affectionately remembered to you, and Sister, in which she is sincerely joined by me, with a kiss for the dear boy. Uncle Adams’ family are well, and the children often enquire after Aunt Adams and Cousin Abby. I hope my dear Mother, it will not be long before I hear from you, and am ever, with the tenderest affection, your daughter 
Susan B Adams